Citation Nr: 0118034	
Decision Date: 07/10/01    Archive Date: 07/16/01

DOCKET NO.  99-10 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUES

Entitlement to service connection for heart and lung 
disorders due to tobacco use.


REPRESENTATION

Appellant represented by:	Ross Annenberg, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from January 1942 to 
February 1946. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 RO decision which denied 
service connection for heart and lung disorders claimed as 
due to tobacco use.  The veteran testified at a Board hearing 
held at the RO (Travel Board hearing) in March 2001.

The RO also denied service connection for dysentery and 
jaundice, and these issues were developed for appellate 
review.  However, in written statements and at his Board 
hearing, the veteran withdrew his appeal of the dysentery and 
jaundice issues, and those issues are not before the Board.  
38 C.F.R. § 20.204 (2000).


FINDINGS OF FACT

1.  On June 24, 1998, the RO received the veteran's claims 
for service connection for heart and lung disorders alleged 
to be due to tobacco use starting in service.

2.  Exclusive of the tobacco theory, heart and lung disorders 
began many years after service and were not caused by any 
incident of service.


CONCLUSIONS OF LAW

1.  Service connection for heart and lung disorders based on 
tobacco use is prohibited by law.  38 U.S.C.A. § 1103 (West 
1991 & Supp. 2000); 66 Fed.Reg. 18198 (2001) (to be codified 
at 38 C.F.R. § 3.300).

2.  Exclusive of the tobacco theory, heart and lung disorders 
were not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran served on active duty in the Army from January 
1942 to February 1946.  His service medical records show no 
heart or lung disorders.  At a November 1945 examination for 
upcoming service separation, the heart and respiratory system 
were normal, blood pressure was 120/72, and a chest X-ray 
revealed no significant abnormality.

There is no evidence of heart or lung disorders for many 
years after service, and it is not contended otherwise.

After his active duty, the veteran was in the Army Reserve 
until April 1957.  Available medical records from such 
service show no heart or lung disorders

On June 24, 1998, the RO received the veteran's claim for 
service connection for heart and lung disorders due to 
tobacco use.  He stated he first started smoking cigarettes 
while in the service, and such cigarettes were provided by 
the Red Cross.  In listing past treatment for heart and lung 
problems, he reported no treatment in service, and he listed 
treatment during the 1990s.

In written statements dated in November and December 1998, 
the veteran claimed that his current heart and lung problems 
were due to a smoking habit which started in service.  He 
said that during service cigarettes were provided by the Red 
Cross, and he started smoking.  He related that he continued 
to smoke after service until he had a heart attack in 1964.  
In reviewing his treatment for heart and lung problems after 
service, the veteran noted that he had a heart attack in 
1964, treatment for an angina attack in 1978, a bronchoscopy 
revealing traces of nicotine in the lungs in 1985, an 
arterial bypass in a leg in 1992, treatment for an aneurysm 
of the aorta in 1994, insertion of a pacemaker in 1995, an 
operation on a lung in 1995, and a heart bypass operation in 
1996.

In March 2001, the veteran testified at a Travel Board 
hearing.  He essentially argued that he started a smoking 
habit in service, and this led to his post-service heart and 
lung problems.  He stated that he started smoking cigarettes 
provided to him for free by the Red Cross during service, and 
he continued to smoke after leaving service until he had a 
heart attack in 1964.

II. Analysis

The veteran claims service connections for heart and lung 
problems which he alleges are due to to tobacco use which 
started in service.  Aside from the tobacco theory, it is 
neither claimed nor shown that heart and lung problems are 
due to service.  Under the circumstances of this case, there 
are no further VA notice or duty to assist obligations with 
respect to the claim.  Veterans Claims Assistance of Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303.  Service connection 
may be presumed for certain chronic diseases, including 
organic heart disease, which become manifest to a compensable 
degree within one year after active duty.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

As to claims received by the VA after June 9, 1998, the law 
provides that a disability will not be considered service 
connected on the basis that it resulted from injury or 
disease attributable to the veteran's use of tobacco products 
during service.  While this law bars service connection based 
on the effects of tobacco use, service connection is possible 
if the disability was manifest in service or to the required 
degree within the presumptive period, or if it is otherwise 
shown that the disability is related to service on some basis 
other than use of tobacco products during service.  38 
U.S.C.A. § 1103(a) (West 1991 & Supp. 2000); 66 Fed.Reg. 
18198 (2001) (to be codified at 38 C.F.R. § 3.300).

The veteran's claim for service connection for heart or lung 
disorders, alleged to be due to tobacco use starting in 
service, was received by the VA on June 24, 1998.  The above 
cited law and regulation bar such tobacco-related claims as 
to claims received by the VA after June 9, 1998.  It follows 
that, as a matter of law, the veteran's tobacco-related claim 
must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

Service connection is still possible if a disability was 
manifest in service or to the required degree within the 
presumptive period, or if it is otherwise shown that the 
disability is related to service on some basis other than use 
of tobacco products during service.  The evidence shows that 
heart and lung disorders were not present during the 
veteran's 1942-1946 active duty or for many years thereafter.  
He indicates his heart and lung problems were first medically 
noted in and after 1964.  There is no medical evidence to 
suggest that these heart and lung disorders are linked to 
service on a basis other than tobacco use, nor does the 
veteran claim such.  Apart from the tobacco theory, the 
weight of the evidence demonstrates that the veteran's heart 
and lung disorders began many years after service and were 
not caused by any incident of service; the disabilities were 
neither incurred in nor aggravated by service; and service 
connection is not permitted.


ORDER

Service connection for heart and lung disorders due to 
tobacco use is denied.



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

 

